OPINION OF THE COURT — by the
Hon. POWHATTAN ELLIS.
Writ of error sued out to Lawrence circuit court. Execution issuing after a party is dead, and before revival, is irregular, as we have heretofore decided, and if we suffer such executions to stand, great injustice may he done to the rights of the creditors. And the reason given by Lord Kenyon is — The moment a party is dead, the rights of his creditors are fixed. A judgment debt is a debt of a superior nature, and when docketed is to be paid before simple contract debts. The defendant’s legal representatives could have no notice of this judgment, and might be paying debts of an inferior nature which, upon the suggestion of adevastavit, and issuing of a sci fa, would render him liable for the payment of all such debts de bonis propriis. 6th Term, R. 369 — 2 Strange 882,7th Term R. 24.
Judgment of the court below reversed, and venire facias denovo awarded.